89 F.3d 832
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.A.J. HALL, INC., Plaintiff-Appellant,v.FEDERATED MUTUAL INSURANCE COMPANY, Defendant-Appellee.
No. 95-5405.
United States Court of Appeals, Sixth Circuit.
June 19, 1996.

Before:  RYAN and NORRIS, Circuit Judges;  DOWD, District Judge.*
MEMORANDUM OPINION
PER CURIAM.


1
Plaintiff, A.J. Hall, Inc., appeals an order of the district court granting summary judgment to defendant, Federated Mutual Insurance Company, on plaintiff's lawsuit arising out of a dispute between the parties over insurance coverage.


2
Having carefully considered the record on appeal and the briefs of the parties, we are not persuaded that the district court erred in granting summary judgment to defendant.


3
Because the reasoning which supports judgment for defendant has been articulated by the district court, the issuance of a detailed written opinion by this court would be duplicative and serve no useful purpose.   Accordingly, the judgment of the district court is affirmed upon the reasoning employed by that court in its Memorandum Opinion entered on February 22, 1995.



*
 The Honorable David D. Dowd, Jr., United States District Judge for the Northern District of Ohio, sitting by designation